25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Robert HANEY, Defendant Appellant,andJulie Alice GENTRY, Defendant.UNITED STATES of America, Plaintiff Appellee,v.Julie Alice GENTRY, Defendant Appellant.
Nos. 93-6835, 93-6925.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 2, 1994Decided:  May 25, 1994.

Appeals from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CR-88-95;  CR-88-103-A)
Robert Haney, Julie Alice Gentry, Appellants Pro Se.
Thomas J. Ashcraft, Office of the United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting the Appellee's motion for summary judgment and denying their 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Haney, No. CR-88-95;  United States v. Gentry, No. CR-88-103-A (W.D.N.C. July 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED